    18-05203-rbk Doc#84-1 Filed 04/24/19 Entered 04/24/19 12:37:45 Ntc Fil Transcript AP
                                     int ptys Pg 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                               Western District of Texas
                                 San Antonio Division
                                                                       Bankruptcy Case
                                                                                       17−52300−rbk
                                                                                  No.:
                                                                          Chapter No.: 7
IN RE: Steven Brice Wibracht and Erin Michelle
Wibracht , Debtor(s)

                                                                 Adversary Proceeding
                                                                                      18−05203−rbk
                                                                                 No.:
                                                                               Judge: Ronald B. King
                                                             Travelers Casualty and
                                                             Surety Company of
                                                             America
                                                             Plaintiff
                                                        v.
                                                             Steven Brice Wibracht
                                                             et al.
                                                             Defendant

                      NOTICE OF FILING OF TRANSCRIPT
          AND OF DEADLINES RELATED TO RESTRICTION AND REDACTION
       A transcript of the proceeding held on 4/5/19 was filed on 4/24/19. The following deadlines apply:

      The parties have until May 1, 2019 to file with the court a Notice of Intent to Request Redaction of this
transcript. The deadline for filing a request for redaction is May 15, 2019.

      If a request for redaction is filed, the redacted transcript is due May 28, 2019.

       If no such notice is filed, the transcript may be made available for remote electronic access upon expiration of
the restriction period, which is July 23, 2019 unless extended by court order.

       To review the transcript for redaction purposes, you may purchase a copy from the transcriber Federal Court
Reporters of San Antonio, Inc., Julie Thompson 210−340−6464, or you may view the document at the clerk's
office public terminal.


Dated: 4/25/19
                                                                Yvette M. Taylor
                                                                Clerk, U. S. Bankruptcy Court
                                                                BY: Rebecca Gomez
                                                                                          [Notice of Filing of Transcript (AP)] [NtcftddlrrAPap]
